DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 23 June 2020. The references have been considered.

Claim Objections
Claim 17 is objected to because of the following informalities:  there is a typo in the claim, the second mention of “field” should be gate.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brett et al. (Brett, US PGPub 2020/0233059).
	Referring to Claim 1, Brett teaches a frame generation circuit (Fig. 5 #100; [0017]) configured to: 5receive radar signals (Fig. 5 #102/104/116; [0017]); and convert the radar signals to at least one frame having a camera interface format ([0002] and [0026]); a frame processing circuit (Fig. 5 #502; [0025-0026]) configured to: receive the at least one frame via a camera interface (Fig. 5 #512; [0025]); and process the at least one frame; [0002] and [0019].
	Referring to Claim 14, Brett teaches receiving radar signals; converting the radar signals to at least one frame having a camera interface format; transmitting the at least one frame on a camera interface; and processing the at least one frame received via the camera interface; see citations of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Boulanger et al. (Boulanger, US PGPub 2016/0156855).
	Referring to Claims 2 and 15, Brett teaches the frame processing circuit, but does not explicitly disclose nor limit it comprises a multi-vector processor configured to perform multi-vector parallel processing to process the at least one frame.
	However, Boulanger teaches using a multi-vector processor configured to perform multi-vector parallel processing to process the at least one frame; [0020].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brett with the multi-vector processor as taught by Boulanger since the multi-vector processor architecture may enable scalable and flexible image processing electronics capable of handling demanding video/image processing and analytics.
	Referring to Claims 3 and 16, Brett as modified by Boulanger teaches wherein the frame processing circuit is further configured to receive, via the camera interface, a vertical synchronization (VSYNC) signal associated with the at least one frame and a plurality of horizontal synchronization (HSYNC) signals associated with the at least one frame; [0055] of Boulanger.

Claim(s) 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Wang et al. (Wang, US PGPub 2019/0324449).
	Referring to Claims 4 and 17, Brett teaches the frame processing circuit, but does not explicitly disclose nor limit it is implemented using a vision processor unit.
	However, Wang teaches the frame processing circuit is implemented using a vision processor unit; [0046].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brett with the VPU as taught by Wang so as to process images of the environment from captured data.
	Referring to Claims 5 and 17, Brett as modified by Wang teaches wherein the frame generation circuit is implemented using a field-programmable gate array; [0109] and Claim 16 of Wang.

Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brett in view of Trotta et al. (Trotta, US PGPUb 2018/0074173).
	Referring to Claim 6, Brett teaches the frame processing circuit, but does not explicitly disclose nor limit it is configured to process the at least one frame by performing at least one of applying a window function, performing a Fourier Transform, or performing beamforming.
	However, Trotta teaches he frame processing circuit configured to process the at least one frame by performing at least one of applying a window function, performing a Fourier Transform, or performing beamforming; [0083].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brett with the Fourier transform as taught by Trotta as the use of known digital processing techniques is well known in the art.
	Referring to Claim 11, Brett as modified by Trotta teaches a set of transmit antenna elements configured to transmit first radar waveforms; a set of receive antenna elements configured to receive second radar waveforms, wherein the second radar waveforms are return signals associated with the first radar waveforms; and an analog-to-digital converter configured to generate the radar signals based on the second 10radar waveforms; see fig. 9b and associated text of Trotta.
	Referring to Claim 12, Brett as modified by Trotta teaches wherein each of the at least one frame comprises a plurality of lines, and wherein each of the plurality of lines comprises radar data from each of the set of receive antenna elements; See citations above.
	Referring to Claim 13, Brett as modified by Trotta teaches wherein the second radar waveforms are frequency- modulated continuous wave (FMCW) waveforms; [0002] of Brett and [0082] of Trotta.
	Referring to Claim 20 Brett as modified by Trotta teaches transmitting first radar waveforms; receiving second radar waveforms, wherein the second radar waveforms are return signals associated with the first radar waveforms; and generating the radar signals based on the second radar waveforms, wherein the second radar 30waveforms are frequency-modulated continuous wave (FMCW) waveforms, wherein the at least one- 32 -Client Ref. No. P180055US03 Docket No. 70052.1696US01frame comprises a plurality of lines, and wherein each of the plurality of lines comprises radar data associated with at least one antenna element; See Claims 11 and 12 above.

Allowable Subject Matter
Claims 7-10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646